

	

		II

		109th CONGRESS

		1st Session

		S. 1723

		IN THE SENATE OF THE UNITED STATES

		

			September 19, 2005

			Ms. Collins introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Magnuson-Stevens Fishery Conservation and

		  Management Act to establish a grant program to ensure waterfront access for

		  commercial fishermen, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Working Waterfront Preservation

			 Act of 2005.

		2.Commercial

			 fishing access protection programThe Magnuson-Stevens Fishery Conservation

			 and Management Act (16 U.S.C. 1801 et seq.) is amended by adding at the end the

			 following new title:

			

				VGrants for

				commercial fishing access 

					501.DefinitionsIn this title:

						(1)Coastal

				stateThe term Coastal State has the meaning given

				the term coastal state in section 304 of the Coastal Zone

				Management Act of 1972 (16 U.S.C. 1453).

						(2)Coastal

				watersThe term coastal waters has the meaning

				given that term in section 304 of the Coastal Zone Management Act of 1971 (16

				U.S.C. 1453).

						(3)Eligible

				entityThe term eligible entity means—

							(A)the government of

				a Coastal State;

							(B)a unit of local

				government within a Coastal State; or

							(C)a nonprofit

				organization or a fishing cooperative that the Secretary determines is

				appropriate to receive a grant under section 502.

							(4)Eligible

				projectThe term eligible project means—

							(A)a project to

				acquire real property or an interest in real property located in a Coastal

				State for the purpose of providing access to persons engaged in the commercial

				fishing industry or the aquaculture industry to coastal waters in working

				waterfront areas; or

							(B)a project to make

				improvements to real property located in a Coastal State and owned by an

				eligible entity, including the construction or repair of wharfs or related

				facilities, to provide access to persons engaged in the commercial fishing

				industry or the aquaculture industry to coastal waters in working waterfront

				areas.

							(5)Fishing

				cooperativeThe term fishing cooperative means a

				fishing or fish marketing association organized in a coastal state for the

				purpose of a promoting, fostering, and encouraging fishing or marketing of fish

				and fishery products through cooperation of its members and for the benefit of

				their members as producers of such products.

						(6)Nonprofit

				organizationThe term nonprofit organization means

				an organization that is—

							(A)described in

				section 501(c) of the Internal Revenue Code of 1986; and

							(B)exempt from

				taxation under section 501(a) of the Internal Revenue Code of 1986.

							(7)State fisheries

				officialThe term State fisheries official means

				the principal State official with marine fishery management responsibility and

				expertise in a coastal State, who is designated as such by the Governor of the

				State, so long as the official continues to hold such position, or the designee

				of such official.

						(8)Working

				waterfront areasThe term working waterfront areas

				means land that is used for or that supports commercial fishing or the

				aquaculture industry.

						502.Grant

				program

						(a)In

				generalThe Secretary is authorized to award a grant to an

				eligible entity for the purpose of carrying out an eligible project.

						(b)ConsiderationsIn

				awarding a grant for an eligible project under this section, the Secretary

				shall consider—

							(1)the need for the

				eligible project based on the assessment of need submitted under subsection

				(c)(2)(A);

							(2)the economic

				significance of the eligible project to the commercial fishing industry or the

				aquaculture industry in the immediate vicinity and in the Coastal State in

				which the eligible project is located;

							(3)the degree of

				community support for the eligible project;

							(4)the level of

				threat of that the property proposed to be acquired or improved with such grant

				will be converted to uses incompatible with commercial fishing or the

				aquaculture industry;

							(5)the utility of

				the eligible project for commercial fishing or the aquaculture industry, with

				respect to the natural characteristics and developed infrastructure of the

				property proposed to be acquired;

							(6)whether a

				business plan or a harbor plan exists for the area in which the project will be

				located and whether the eligible project is consistent with such plan;

							(7)for an eligible

				project described in section 501(4)(A), the availability of alternative real

				property or an alternative interest in real property that would ensure that

				persons engaged in the commercial fishing industry or the aquaculture industry

				have access to coastal waters in working waterfront areas; and

							(8)whether a land

				use plan exists for the area in which the project will be located and whether

				the project is consistent with such plan.

							(c)Application and

				review

							(1)In

				generalAn eligible entity that seeks a grant under this section

				shall submit to the appropriate State fisheries official, at such time and in

				such manner as the Secretary shall prescribe, an application for the

				grant.

							(2)Assessment of

				needAn application for a grant may be considered by the

				Secretary if the appropriate State fisheries official—

								(A)prepares an

				assessment of the need for the proposed eligible project, taking into

				account—

									(i)the needs of the

				commercial fishing industry or the aquaculture industry in the State;

									(ii)the needs of

				other industries and other parties in the area in which the project will be

				located;

									(iii)whether

				alternative sites exist for the proposed project; and

									(iv)the social and

				cultural value of the industries to the affected community and State;

				and

									(B)submits to the

				Secretary—

									(i)the application

				submitted under paragraph (1); and

									(ii)the assessment

				of need prepared under subparagraph (A).

									(d)Cost

				sharing

							(1)In

				generalThe amount of a grant awarded under this section to carry

				out an eligible project may not exceed 75 percent of the total cost of the

				eligible project.

							(2)AssurancesAs

				a condition of receipt of a grant under this section, an eligible entity shall

				provide to the Secretary such assurances as the Secretary determines are

				sufficient to demonstrate that the share of the cost of each eligible project

				that is not funded by the grant awarded under this section has been

				secured.

							(3)FormThe

				share of the cost of carrying out an eligible project that is not funded by a

				grant awarded under this section may be provided in cash or in kind (including

				a donation of land).

							(e)Use of grant

				funds for eligible projects

							(1)Purchases

								(A)In

				generalExcept as provided in subparagraph (B), grants awarded

				under this section may be used to purchase privately-owned real property or

				interests in privately-owned real property, including easements, only from

				willing sellers at fair market value.

								(B)Sales at less

				than fair market valueA grant awarded under this section may be

				used to acquire privately-owned real property or an interest in privately-owned

				real property at less than fair market value only if the owner certifies to the

				Secretary that the sale is being entered into willingly and without

				coercion.

								(C)No exercise of

				eminent domainNo Federal, State, or local agency may exercise

				the power of eminent domain to secure title to any real property or facilities

				in connection with a project carried out under this title.

								(2)TitleTitle

				to real property or an interest in real property acquired with a grant awarded

				under this section may be held, as determined appropriate by the Secretary in

				consultation with the appropriate Coastal State, by—

								(A)the Coastal

				State;

								(B)a unit of local

				government of the Coastal State;

								(C)a nonprofit

				organization; or

								(D)a fishing

				cooperative.

								(f)Continued

				access to coastal waters

							(1)Requirement for

				agreementThe Secretary shall enter into an agreement with an

				eligible entity that receives a grant under this section. Such agreement shall

				require the eligible entity to provide the Secretary the assurances that the

				Secretary determines are appropriate to ensure that the eligible project is not

				converted to a use that is inconsistent with the purposes for which the grant

				was awarded.

							(2)Reversionary

				interest

								(A)In

				generalIf the Governor of a Coastal State makes a determination

				described in subparagraph (B), all right, title, and interest in and to the

				property shall, except as provided in subparagraph (C), revert, at the option

				of the Governor, to the Coastal State, and the State shall have the right of

				immediate entry onto the property. Any determination of the Governor under this

				paragraph shall be made on the record after an opportunity for a

				hearing.

								(B)DeterminationThe

				determination referred to in subparagraph (A) is a determination that—

									(i)the unit of local

				government or nonprofit organization is unable or unwilling to enforce the

				terms of the easement; or

									(ii)the easement has

				been modified in a manner that is inconsistent with the purposes for which the

				grant was awarded.

									(C)Conveyance to

				another unit of local government or nonprofit organizationIf the

				Governor of a Coastal State makes a determination under subparagraph (B), the

				State may convey or authorize the unit of local government or nonprofit

				organization to convey the easement to another unit of local government or

				nonprofit organization.

								(g)Approval or

				disapproval

							(1)In

				generalSubject to paragraph (2), as soon as practicable after

				the date on which the Secretary receives an application under subsection

				(c)(2)(B), the Secretary shall—

								(A)review the

				application; and

								(B)(i)award a grant to the

				applicant; or

									(ii)disapprove the application and

				provide the applicant a statement that describes the reasons why the

				application was disapproved, including a deadline by which the applicant may

				resubmit the application.

									(h)Administrative

				costsA Coastal State, on approval of the Secretary and subject

				to any regulations promulgated by the Secretary, may use up to 10 percent of

				the amounts made available under this section to pay the administrative costs

				of the Coastal State relating to the program.

						(i)Treatment of

				purchase proceedsFor purposes of the Internal Revenue Code of

				1986, gross income shall not include 50 percent of the gain from the sale or

				exchange of private land or interests in private land in purchases described in

				subsection (e)(1).

						503.Annual

				reportThe Secretary shall

				submit to Congress an annual report that describes the eligible projects

				carried out using grants awarded under this

				title.

					.

		3.Authorization of

			 appropriationThere are

			 authorized to be appropriated to the Secretary of Commerce $50,000,000 for each

			 of the fiscal years 2005 and 2007 to carry out the provisions of title V of the

			 Magnuson-Stevens Fishery Conservation and Management Act, as added by section

			 2.

		

